Name: 93/392/EEC: Commission Decision of 9 July 1993 revoking Council Decision 93/358/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L. and mixtures with Pinus L., originating in Canada
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-07-10

 Avis juridique important|31993D039293/392/EEC: Commission Decision of 9 July 1993 revoking Council Decision 93/358/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L. and mixtures with Pinus L., originating in Canada Official Journal L 168 , 10/07/1993 P. 0053 - 0053COMMISSION DECISION of 9 July 1993 revoking Council Decision 93/358/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L. and mixtures with Pinus L., originating in Canada(93/392/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protection measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 15 (3), Having regard to Council Decision 93/358/EEC of 26 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of conifers (Coniferales) other than of Thuja L., Pinus L. and mixtures with Pinus L., originating in Canada (3), and in particular Article 3, second sentence thereof, Whereas by Decision 93/358/EEC the Member States were authorized to provide, under certain conditions, for derogations from certain general rules of Directive 77/93/EEC for wood of conifers other than Thuja, Pinus and mixtures with Pinus, originating in Canada; Whereas the conditions require that the wood shall be totally stripped of its bark and free of grub holes, and be accompanied by a standardized 'Certificate of Debarking and Grub-Hole Control' to certify compliance with these standards; Whereas the United Kingdom has informed the Commission on 17 June 1993 of two cases of recent detection of Monochamus spp. (non-European) on two consignments of wood of spruce and a mix of spruce/pine/fir respectively, both originating in Quebec (Canada); although accompanied by certificates of the aforesaid type, the two consignments contained packs or boards with grub holes, and one of them contained pieces which retained bark; Whereas it can therefore be established that the conditions laid down for the authorization have not been complied with; Whereas pursuant to the provisions of the Decision by which the authorization was granted, this authorization shall be revoked prior to the date of its ordinary expiry; Whereas, however, it seems appropriate to permit entry into the Community of consignments which are already on transport at the time of coming into force of its Decision, provided that an intensified inspection pursuant to Article 12 of Directive 77/93/EEC is carried out and that compliance with the conditions for the authorization is established in these inspections; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The authorization granted in Article 1 of Decision 93/358/EEC is hereby revoked. 2. The Member States may however make use of the authorization in respect of consignments not shipped after the date of notification of this Decision and arriving at the point of entry as designated by the Member States into the Community before 15 August 1993, provided that each consignment is thoroughly inspected pursuant to Article 12 of Directive 77/93/EEC with the assistance of the experts referred to in Article 19a of the said Directive under the procedure laid down therein and found, in these inspections, to fully comply with the conditions for the authorization. 3. The designated entry points as referred to in paragraph 2 are to be notified to the Commission and all other Member Sates. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. (3) OJ No L 148, 19. 6. 1993, p. 37.